DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10 and 12 are allowed.

REASONS FOR ALLOWANCE
Claims 1, 3-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, taken singly or in combination, teach “an entirety of the central frame portion are a single, contiguous body, and wherein the input terminal, the output terminal, the ground terminal, and the central frame portion, including portions of the output terminal, the ground terminal, and the central frame portion that are in direct contact with the PTC fuse and the crowbar device, are coplanar.”
Prior art Golubovic (US20070025044A1), Ye (US20160049784A1), Mikolajczak (US20120127619A1), Lu (US20070217110A1) and Whitney (US7180719B2) are the closest prior art.
Regarding claim 1, Golubovic teaches a surge protection apparatus (i.e. composite electrical circuit protection device) (figs.2, 3 and 7A-7D), comprising: an input terminal (i.e. first device connector lead or pad 16) (figs. 2, 3 and 7A-7D); an output terminal (i.e. supply outlet lead 17) (figs. 2, 3 and 7A-7D) (e.g. portion of 17 that is not sandwiched between 12 and 14) (figs. 7B and 7D), the output terminal electrically coupled to the input terminal (implicit, as seen in figs. 2, 3 and 7A-7D); a ground terminal (i.e. power supply conductor and lead 18) (figs. 2 and 7A-7D), the ground terminal electrically coupled to the input terminal and the output terminal (implicit, as seen in figs.7B and 7D); a positive temperature coefficient (PTC) fuse (i.e. PPTC element 12) (figs. 2, 3 and 7A-7D), the PTC fuse connected in electrical series between the input terminal and the output terminal ([0034], presenting a very low series resistance between leads 16 and 17); a crowbar device (i.e. planar MOV element 14) (figs. 2, 3 and 7A-7D), the crowbar device electrically connected to the ground terminal and the output terminal ([0034], MOV element 14 presenting a very high parallel resistance between leads 17 and 18), wherein the crowbar device is in electrical series with the PTC fuse ([0033], PPTC element 12 and the MOV element 14 are electrically connected in series) between the input terminal and the ground terminal ([0033], The composite device 10 is intended to function as a shunt protection circuit with lead 16 connected to a power supply conductor and lead 18 connected to a return or ground conductor); and a central frame portion (e.g. portion of output terminal 17 that is sandwiched between 12 and 14) (figs.7B and 7D), the central frame portion electrically coupled to the input terminal (e.g. central frame portion 17 is electrically connected to input terminal 16 via PTC fuse 12) (figs. 2, 3 and 7A-7D), the output terminal  (e.g. central frame portion 17 is connected to output terminal 17, where output terminal 17 is part of 17 that is not sandwiched) (figs. 2, 3 and 7A-7D) and the ground terminal (e.g. central frame portion 17 is connected to ground terminal 18 via the crowbar device 14) (figs. 2, 3 and 7A-7D), wherein the crowbar device is disposed on a first side of the central frame portion (e.g. crowbar device 14 is on the bottom side of central frame portion 17) (fig.7D) and the PTC fuse is disposed on a second side of the central frame portion (e.g. PTC fuse 12 is on the top side of central frame portion 17) (fig.7D), in direct contact with the central frame portion (e.g. direct contact of 12 and 17) (fig.7D), opposite the first side (e.g. top side is opposite of bottom side of central frame portion 17) (fig.7D); wherein the output terminal and an entirety of the central frame portion are a single, contiguous body (e.g. output terminal is un-sandwiched part of 17, and central frame portion is sandwiched part of 17, are single contiguous body) (figs.7B and 7D), and wherein the input terminal, the output terminal, the ground terminal, and the central frame portion are coplanar (e.g. terminals 16, 17 and 18 are co-planar) (fig.7D).
Golubovic does not teach, including portions of the output terminal, the ground terminal, and the central frame portion that are in direct contact with the PTC fuse and the crowbar device, are coplanar.
However, none of the prior art, taken singly or in combination, teach “an entirety of the central frame portion are a single, contiguous body, and wherein the input terminal, the output terminal, the ground terminal, and the central frame portion, including portions of the output terminal, the ground terminal, and the central frame portion that are in direct contact with the PTC fuse and the crowbar device, are coplanar.”
Claims 3-9 are allowed because they depend on allowable claim 1.
Regarding claim 10, the method is allowed for the same reasons as stated in claim 1.
Claim 12 is allowed because it depends on allowable claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        08/13/2022





	/THIENVU V TRAN/                                      Supervisory Patent Examiner, Art Unit 2839